Citation Nr: 0942417	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  07-29 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, to include posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and mother


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to 
February 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2007 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that declined to 
reopen the Veteran's previously denied claim of entitlement 
to service connection for an acquired psychiatric disorder, 
to include PTSD.

The issue of service connection for an acquired psychiatric 
disorder, to include PTSD, is REMANDED to the RO via the 
Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The claim for service connection for an acquired 
psychiatric disorder, to include PTSD, was previously denied 
in a January 2005 rating decision.  The Veteran was notified 
of the decision but did not perfect an appeal.

2.  The evidence received since the January 2005 denial of 
the claim for service connection for an acquired psychiatric 
disorder, to include PTSD, is new in that it is not 
cumulative and was not previously considered by decision 
makers.  The evidence is also material because it raises a 
reasonable possibility of substantiating the Veteran's claim.




CONCLUSIONS OF LAW

1.  The January 2005 rating decision that denied the claim 
for service connection for an acquired psychiatric disorder, 
to include PTSD, is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2009).

2.  New and material evidence has been received to reopen the 
claim for service connection for an acquired psychiatric 
disorder, to include PTSD.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO denied the Veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder, to include 
PTSD, in a January 2005 rating decision.  At that time, the 
RO found that the Veteran did not have current diagnosis of 
PTSD and there was no evidence linking the Veteran's current 
psychiatric symptoms to an in-service stressor.  
Additionally, there was no evidence relating her diagnosis of 
bipolar disorder to her active service.  The claims 
accordingly were denied.

Although in the January 2005 rating decision on appeal the RO 
declined to reopen the claim for service connection for 
bipolar disorder and denied the claim for service connection 
for PTSD, the Board must first consider the question of 
whether new and material evidence has been received because 
it goes to the Board's jurisdiction to reach the underlying 
claims and adjudicate the claims de novo.  If the Board finds 
that no such evidence has been offered, that is where the 
analysis must end.  Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  38 
U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2009).  Thus, the January 2005 decision 
became final because the veteran did not file a timely 
appeal.

The claim for service connection for an acquired psychiatric 
disorder, to include PTSD, may be reopened if new and 
material evidence is received.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  The Veteran filed this application to 
reopen her claim in January 2007.  Under the applicable 
provisions, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

The evidence before VA at the time of the prior final 
decision in January 2005 consisted of the Veteran's service 
medical records, the Veteran's post-service medical records, 
and her own statements.  The RO found that the Veteran did 
not have a current diagnosis of PTSD and there was no 
evidence linking the Veteran's current psychiatric symptoms 
to an in-service stressor.  Additionally, there was no 
evidence relating her diagnosis of bipolar disorder to her 
active service.

New evidence received since the 2005 denial of the claim for 
service connection for an acquired psychiatric disorder, to 
include PTSD, includes clinical records from the Social 
Security Administration evidencing psychological treatment at 
the VA and privately, from 1997 to 2006.  Those records 
reflect that in February 2001, the Veteran was treated for 
PTSD, anxiety, pain, and dependency.  She carried diagnoses 
of major depressive episodes and a personality disorder.  In 
April 2001, the Veteran was diagnosed with bipolar disorder, 
PTSD, panic disorder, and a personality disorder.  Although 
those records do not provide a rationale for the diagnosis of 
PTSD, they do reflect that diagnosis.  Additionally, there 
are a number of entries in which the Veteran related some of 
her psychological difficulties with the way that she was 
treated in service.  The Veteran has also since provided 
detailed stressor statements, both in writing and in her 
personal hearing before the Board, regarding alleged 
mistreatment by her superiors while in service, including 
unwanted sexual advances and harassment.  The Board finds the 
2001 diagnosis of PTSD, as well as the Veteran's statements 
as to her in-service stressors, to be evidence that is both 
new and material, as that information demonstrates a 
diagnosis that potentially meets the requisite diagnostic 
criteria, as well as stressors which may link her current 
psychiatric disabilities with her service.  The new evidence 
was not previously considered by agency decision makers, is 
not cumulative or redundant, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.303.  
New evidence is sufficient to reopen a claim if it 
contributes to a more complete picture of the circumstances 
surrounding the origin of an appellant's disability, even 
where it may not convince the Board to grant the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Accordingly, because new and material evidence has been 
submitted, the claim for service connection for an acquired 
psychiatric disorder, to include PTSD, is reopened.


ORDER

The claim for service connection for an acquired psychiatric 
disorder, to include PTSD, is reopened.  To that extent only, 
the appeal is allowed.


REMAND

The Veteran alleges that while in service, she was exposed to 
stressful and hostile work environments that either caused or 
aggravated her psychological disorders.  Specifically, she 
contends that in her first duty station in Hawaii, her 
supervisor, a Second Class Petty Officer, attempted to begin 
a sexual relationship with her.  He put his hand on her thigh 
at one point.  She alleges that because she denied his 
advances, he gave her more difficult jobs.  She told her 
Lieutenant and Senior Chief, however, no action was taken to 
rectify the situations.  Then, at her second duty station, on 
her first day of work, her section leader told her that she 
was not wanted because she was a woman.  She contends that 
throughout her time at that station, the men joked about her 
body and made sexual innuendos while she was in the room.  
She contends that she tried to report the situation, and even 
"cussed" out her officer at one point out of anger, but 
that, again, nothing was done to rectify the situation.  She 
contends that those experiences led her to experience mood 
swings and lose trust in others, and, ultimately, to her 
diagnoses of bipolar disorder and PTSD.

Service medical records reflect that in August 1981, the 
Veteran's history of psychiatric treatment was specifically 
requested prior to her enlistment in the military.  In 
September 1981, it was noted that she had not received any 
counseling since 1978, and that she had no symptoms of 
depression.  She had reported psychiatric treatment in July 
of 1978, with a diagnosis of situational depressive reaction 
and hysterical behavior.  On a July 1983 physical 
examination, the Veteran again reported that she had a 
situational depressive episode as a teenager.  It was 
concluded that there was no evidence that she had any 
psychiatric pathology.  In September 1983, the Veteran sought 
psychiatric treatment.  Her past history, with her family and 
developmentally, was concluded to be within normal limits.  
At that time, she reported that she and her mother had a 
history of minor power struggles over rules and regulations.  
She was an only child and her mother was described as 
possessive.  She had seen a counselor on three occasions 
prior to entering the military due to situational stress.  It 
was noted that she and her mother had resolved their 
differences and their relationship was stable.  The 
impression was minor situational reaction, well resolved, and 
the Veteran was found fit for duty.  In September 1986, the 
Veteran sought help for her depression.  She stated that she 
was separated from her family and wished to return to her 
child and husband.  She wanted to resolve her current marital 
conflict.  Mental status examination revealed that her speech 
was logical and coherent.  There was no evidence of a thought 
disorder.  Her mood was anxious.  She denied any suicidal 
ideation.  There were no psychotic symptoms.  Her insight, 
judgment, and cognition were normal.  The assessment was 
marital problems and borderline personality traits.  An early 
transfer to a station near her home was recommended.  On 
January 1987 discharge examination, the Veteran reported that 
she had been experiencing frequent headaches due to stress.  
She also had lost sixteen pounds over the previous five 
months due to a decreased appetite and stress.  The Veteran's 
service personnel records have been obtained.  However, they 
do not evidence reports of harassment or problems with her 
supervisors.

VA and private treatment records reflect that beginning in at 
least 1997, the Veteran has been admitted to psychiatric 
facilities on numerous occasions for suicidal behavior.  
Those records reflect diagnoses of manic depression, major 
depressive disorder, adjustment disorder with anxious mood, 
bipolar disorder, PTSD, and borderline personality disorder.  
Some of the stressors that the Veteran has reported over the 
years include going back to school, her three divorces, 
losing custody of her children, being fired from her job, 
bankruptcy, having been abused as a child and while in the 
military, anger towards her adoptive parents and birth 
parents, and towards the way that men treat women.  A July 
1999 admission summary notes a 25 year history of 
intermittent depression.  

VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(4) (2009); Patton v. West, 12 Vet. App. 272 
(1999); YR v. West, 11 Vet. App. 393 (1998).  Because it is 
unclear to the Board whether the testimony and evidence in 
the service medical records is sufficient to indicate that a 
personal assault occurred, including harassment, the Board 
finds that a remand for an examination and opinion in this 
regard is appropriate.

VA has a heightened burden of notification in claims for 
service connection for PTSD based on in-service personal 
assault.  Gallegos v. Peake, 22 Vet. App. 329 (2008); 38 
C.F.R. § 3.304(f)(3) (2009).  First, the RO must inform the 
claimant that she may submit alternative forms of evidence, 
that is, evidence other than service records, to corroborate 
her account of an in-service assault, and suggest potential 
sources for such evidence.  A claimant should also be 
notified that, alternatively, evidence of behavioral changes 
following the alleged in-service assault may constitute 
credible supporting evidence of the stressor.  38 C.F.R. 
§ 3.304(f)(3) (2009).  Second, VA must assist the claimant in 
the submission of alternative sources of evidence, by 
providing additional time for the claimant to submit such 
evidence after receipt of the personal-assault letter and, 
where appropriate, by obtaining evidence on the claimant's 
behalf.  Gallegos v. Peake, 22 Vet. App. 329 (2008).  
Although such notification was sent to the Veteran with 
regard to her claim for bipolar disorder in September 2004, 
notice has not been sent to the Veteran with regard to her 
claim for PTSD.  That notification must be accomplished on 
remand.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter informing 
her that she may submit alternative forms 
of evidence, other than service records, 
to corroborate her account of an in-
service assault, and suggest potential 
sources for such evidence.  The letter 
should also notify her that, 
alternatively, evidence of behavioral 
changes following the alleged in-service 
assault may constitute credible supporting 
evidence of the stressor under § 
3.304(f)(4).

2.  Schedule the Veteran for a VA 
psychiatric examination for the purpose of 
ascertaining whether any currently 
diagnosed psychiatric disorder is 
etiologically related to her active 
service.  The claims folder must be made 
available and reviewed by the examiner.  
All indicated testing should be conducted.

a.  Prior to the examination, the RO 
must identify for the examiner any 
stressor or stressors that are 
established by the record.

b.  The examiner must opine as to 
whether the evidence indicates that 
the claimed in-service personal 
assault occurred.

c.  If a diagnosis of PTSD is 
appropriate, the examiner should 
specify (1) whether each alleged 
stressor found to be established by 
the evidence of record (whether by 
the RO or in the case of the alleged 
personal assault, in the examiner's 
opinion) was sufficient to produce 
PTSD; (2) whether each diagnostic 
criterion to support the diagnosis 
of PTSD has been satisfied; and 
(3) whether there is a link between 
the current symptomatology and one 
or more of the in-service stressors 
sufficient to produce PTSD.  In 
offering these assessments, the 
examiner must acknowledge and 
comment on the lay evidence.  Any 
opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

d.  If the examination results in a 
psychiatric diagnosis other than 
PTSD, the examiner should offer an 
opinion as to the etiology of the 
non-PTSD psychiatric disorder, to 
include whether it is at least as 
likely as not (a 50 percent or 
greater probability) that any 
currently demonstrated psychiatric 
disorder, other than PTSD, is 
related to the appellant's active 
duty.  The examiner should also 
offer an opinion as to whether a any 
psychiatric disorder that pre-
existed her period of active duty 
was aggravated or permanently 
worsened beyond the natural progress 
of the condition during her active 
duty.  Again, in offering the 
opinions, the examiner must 
acknowledge and comment on the lay 
evidence.

3.  Then, readjudicate the claim.  If 
action remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for 
response.  Thereafter, return the case to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


